Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 June 2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed 06 April 2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Iyer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 11-14, 16-18 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iyer et al. (US 2020/0008216).
Regarding claim 1, Iyer discloses a method of wireless communication performed by a user equipment (UE) (fig. 1, item 102x), comprising: receiving an indication associated with a communication (fig. 16a-17 and 50-51), wherein the indication includes at least one of a physical downlink control channel (PDCCH)-based indication and a sequence-based indication (paras. 162, 174 and 233; note; preemption indicator on a PDCCH designated by an RNTI sequence), wherein the UE is configured to receive PDCCH-based indications and sequence-based indications (para. 233), and wherein the indication is an uplink preemption indication that indicates both when the UE is to stop a transmission of the communication and when the UE is to resume the transmission of the communication after stopping the transmission of the communication (para. 257-261; note: slots for pausing and resuming as indicated); and processing the communication based at least in part on the indication (para. 257; note: pausing and resuming the communication as indicated).  
Regarding claim 4, Iyer discloses the method of claim 1, wherein the indication includes both the PDCCH-based indication and the sequence-based indication (paras. 162 and 233; note; preemption indicator on a PDCCH designated by an RNTI sequence).  
Regarding claim 11, Iyer discloses the method of claim 1, wherein, when the indication includes the sequence-based indication (paras. 162 and 233), the indication is at least partially received in a resource block designated for sequence-based indication signaling (fig. 30; note: search space in a time slot / subcarrier resource; paras. 221, 223 and 239).  
Regarding claim 12. Iyer discloses the method of claim 11, wherein the resource block is at an edge of a bandwidth part or is adjacent to a control resource set (CORESET) (figs. 73A-76; paras. 291-294; note: CORESET of a PDCCH is adjacent to another CORESET).  
Regarding claim 13, Iyer discloses the method of claim 1, wherein, when the indication includes the sequence-based indication, the indication is at least partially received in a control resource set (CORESET) in which one or more control channel elements or one or more candidates are designated for sequence-based indication signaling (figs. 41 and 73A-76; para. 239; note: CORESETs comprising CCEs as allocated or configured by RRC).  
Regarding claim 14, Iyer discloses the method of claim 1, wherein, when the indication includes the sequence-based indication, the indication is received based at least in part on a reference signal (figs. 41-42; paras. 239 and 242; note: DM-RS ports for a search space for a PDCCH).  
Regarding claim 16, Iyer discloses the method of claim 1, wherein the indication indicates preemption on one or more frequency bands of a plurality of frequency bands associated with the communication (figs. 16A-16C, 19B-19C and 24A-24C; paras. 196 and 203; note: preempted subcarriers of symbols).  
Regarding claim 17, Iyer discloses the method of claim 1, wherein the indication indicates preemption on each of a plurality of component carriers associated with the communication (figs. 16A-16C, 19B-19C and 24A-24C; paras. 196 and 203; note: preempted subcarriers of symbols; para. 256; note: second sentence).  
Regarding claim 18, Iyer discloses the method of claim 17, wherein processing the communication includes stopping a transmission of the communication, and the transmission of the communication is resumed on the plurality of component carriers based at least in part on whether at least one of: the plurality of component carriers is intra-band contiguous, non-contiguous, or inter-band, or the UE can maintain a phase associated with the plurality of component carriers (figs. 16A-16C, 19B-19C and 24A-24C; paras. 196 and 203; note: intra-band contiguous preempted subcarriers of symbols; para. 256; note: second sentence).   
Regarding claim 29, these limitations are rejected on the same grounds as claim 1 above. In addition, Iyer discloses the user equipment (UE) for wireless communication, comprising (fig. 1B): a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to perform the method of claim 1 (para. 357).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 19-20, 22, 24-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Agiwal et al. (US 2018/0035332).
Regarding claim 2, Iyer fails to disclose the method of claim 1, wherein the indication includes the PDCCH-based indication and does not include the sequence-based indication, or includes the sequence-based indication and does not include the PDCCH-based indication. However, Agiwal discloses this feature (paras 116-117; note: the indicator uses RRC or MAC CE as opposed to a PDCCH DCI, and the indicator is addressed an RNTI sequence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the indication include the PDCCH-based indication and not include the sequence-based indication, or include the sequence-based indication and not include the PDCCH-based indication in the invention of Iyer. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing alternate forms of signaling as is known in the art (Agiwal, paras. 116-117; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 19, these corresponding limitations are rejected on the same grounds of the citations as for claim 1 above. In addition, Iyer discloses a base station (fig. 1A, item 114x) signaling the indication. However, Iyer does not specifically disclose the base station determines the indication. Agiwal discloses this feature (para. 56, first sentence; para. 61, fifth and sixth sentences; para. 65). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a base station determining the indication in the invention of Iyer. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, provide control of network communications as is known in the art (Agiwal, paras. 56, 61 and 65; Iyer, para. 257-261; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 20, 22 and 24-27, these limitations are rejected on the same grounds of the citations for claims 2, 4 and 11-14 above, respectively.
Regarding claim 30, these limitations are rejected on the same grounds as claim 19 above. In addition, Iyer discloses the base station for wireless communication, comprising (paras. 351 and 357): a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to perform the method of claim 19 (para. 357).  

Allowable Subject Matter
Claims 3, 5, 7-10, 15, 21, 23, 28 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oteri et al. (US 2019/0327757) discloses rate matching a PDSCH (para. 153) as related to pre-emption (figs. 16-17).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462